DETAILED ACTION
	Claims 1-20 are pending.  Claims 1, 9, and 17 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0172273 to Piszczek et al. ("Piszczek") in view of U.S. Patent No. 10,055,157 to Kasper (“Kasper”) in view of U.S. Publication No. 2002/0103814 to Duvillier et al. (“Duvillier”).

Regarding Claim 1, Piszczek teaches:
A method for data recovery in a storage system with a file system that is integrated with a protection layer, comprising (Piszczek: Paragraph [0016], "[t]he present method for “repairment” of a failed disk storage device is preferably implemented in a data storage system including an array of independent disk storage devices (RAID) by providing the system with a journaling unit, a rebuild unit, and optionally, a verify unit. The journaling unit is activated once the disk storage device is failed"): 
determining active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and therefore are part of a "same bucket", and the active regions are the data sections of the disk storage device changed by updates); 
searching the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that determines which data sections of the disk drive have changed while the disk drive is off-line"); and 
rebuilding data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to Rebuild” in which the system, by using the journal information, allocates the first data block on the disk affected by the update"),
wherein the active regions comprise new stripes that are capable of receiving and storing new data (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”, wherein the new “new data” is interpreted as data applied as an update to the active regions; and Paragraph [0008], “The most common type of a drive array is the RAID (Redundant Array of Independent Drives). RAIDs use several inexpensive disk drives with a total cost which is less than the price of a high performance drive to obtain a similar performance with greater security. RAIDs use a combination of mirroring and/or striping for providing greater protection from lost data. For example, in some modifications of the RAID system, data is interleaved in stripe units distributed with parity information across all of the disk drives”), where the new data are data that are not committed to the associated storage devices (Piszczek: Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the active sections were not applied/committed because the active sections were in a failed state when the updates were applied and the active sections can have the updates rebuilt/applied).

However, Piszczek does not appear to expressly teach:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical;

However, in the same field of endeavor, Kasper teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical (Kasper: Claim 18, “wherein the files stored logically in the virtual file system are divided into a plurality of groups having different access probability ranges, the plurality of groups comprising at least a first group and a second group; storing files, in a distributed manner, whose access probability lies above a predetermined threshold value in a plurality of first physical mass storage devices which are independent of one another and have read/write units independent of one another, wherein at least a subgroup of the plurality of first physical mass storage devices is assigned to each group whose access probability range lies above the predetermined threshold value, including the first group, for distributed storage of the files associated with said group; and storing files, in a combined manner, whose access probability lies below the predetermined threshold value in at least one contiguous storage region of at least one second physical mass storage device, wherein at least one physical mass storage device is assigned to each group whose access probability range lies below the predetermined threshold value, including the second group, for joint storage of the files associated with said group”; and Col. 5, lines 17-36, “I also provide a mass storage system, particularly a RAID system. The system comprises a plurality of first physical mass storage devices independent of each other and have read/write units independent of each other, at least one second physical mass storage device and at least one interface device that provide a virtual file system for at least one user of the mass storage system. The system further comprises at least one control device for selective storing of the files stored logically in the virtual file system on the first physical mass storage devices or on the at least one second physical mass storage device. The control device determines an access probability for the files stored logically in the virtual file system, to store files whose access probability lies above a first predetermined limit value distributed in a plurality of first physical mass storage devices that are independent of one another and have read/write units independent of one another, and to store files whose access probability lies below the predetermined limit value together in at least one contiguous storage of the at least one second physical mass storage device”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Kasper.  One of ordinary skill in the art would have been motivated to use the methods of Kasper because it will improve energy consumption and will combine read/write performance (Kasper: Col 4, lines 28-45).

However, the Piszczek/Kasper combination does not appear to expressly teach:
detecting power up after a non-scheduled power down;

However, in the same field of endeavor, Duvillier teaches:
detecting power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may be quickly and easily identified, the speed at which database recovery may be achieved is significantly improved (Duvillier: Paragraph [0171]).

Regarding Claim 8, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 1 as discussed above, and the Piszczek/Kasper/Duvillier combination further teaches:
The method of claim 1, wherein information regarding the active regions are stored in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").

Regarding claim 9, Piszczek teaches:
A system for data recovery in a storage system with a file system that is integrated with a protection layer, comprising (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-line. The system further includes a rebuild unit controlled by the processor unit and operatively coupled to the journal structure to obtain therefrom the journaled information and to repair the affected data sections of the failed disk storage device accordingly"): 
a processor configured to (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-line. The system further includes a rebuild unit controlled by the processor unit and operatively coupled to the journal structure to obtain therefrom the journaled information and to repair the affected data sections of the failed disk storage device accordingly"): 
determine active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the  same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and therefore are part of a "same bucket"); 
search the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that determines which data sections of the disk drive have changed while the disk drive is off-line"); and 
rebuild data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to Rebuild” in which the system, by using the journal information, allocates the first data block on the disk affected by the update")
wherein the processor is configured to write new data to the active regions (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”; and Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the new “new data” is interpreted as data applied as an update to the active regions and wherein the “processor” rebuilds the active regions using the unapplied updates), where the new data are data that are not committed to the associated storage devices (Piszczek: Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the active sections were not applied/committed because the active sections were in a failed state when the updates were applied and the active sections can have the updates rebuilt/applied).

However, Piszczek does not appear to expressly teach:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical;

However, in the same field of endeavor, Kasper teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical (Kasper: Claim 18, “wherein the files stored logically in the virtual file system are divided into a plurality of groups having different access probability ranges, the plurality of groups comprising at least a first group and a second group; storing files, in a distributed manner, whose access probability lies above a predetermined threshold value in a plurality of first physical mass storage devices which are independent of one another and have read/write units independent of one another, wherein at least a subgroup of the plurality of first physical mass storage devices is assigned to each group whose access probability range lies above the predetermined threshold value, including the first group, for distributed storage of the files associated with said group; and storing files, in a combined manner, whose access probability lies below the predetermined threshold value in at least one contiguous storage region of at least one second physical mass storage device, wherein at least one physical mass storage device is assigned to each group whose access probability range lies below the predetermined threshold value, including the second group, for joint storage of the files associated with said group”; and Col. 5, lines 17-36, “I also provide a mass storage system, particularly a RAID system. The system comprises a plurality of first physical mass storage devices independent of each other and have read/write units independent of each other, at least one second physical mass storage device and at least one interface device that provide a virtual file system for at least one user of the mass storage system. The system further comprises at least one control device for selective storing of the files stored logically in the virtual file system on the first physical mass storage devices or on the at least one second physical mass storage device. The control device determines an access probability for the files stored logically in the virtual file system, to store files whose access probability lies above a first predetermined limit value distributed in a plurality of first physical mass storage devices that are independent of one another and have read/write units independent of one another, and to store files whose access probability lies below the predetermined limit value together in at least one contiguous storage of the at least one second physical mass storage device”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Kasper.  One of ordinary skill in the art would have been motivated to use the methods of Kasper because it will improve energy consumption and will combine read/write performance (Kasper: Col 4, lines 28-45).

However, the Piszczek/Kasper combination does not appear to expressly teach:
detect power up after a non-scheduled power down; 

However, in the same field of endeavor, Duvillier teaches:
detect power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may be quickly and easily identified, the speed at which database recovery may be achieved is significantly improved (Duvillier: Paragraph [0171]).

Regarding Claim 16, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 9 as discussed above, and the Piszczek/Kasper/Duvillier combination further teaches:
The system of claim 9, wherein the processor is configured to read information regarding the active regions in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").


Regarding claim 17, Piszczek teaches:
A non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for data recovery in a storage system with a file system that is integrated with a protection layer, the at least one code section comprising machine executable instructions for causing the machine to perform steps comprising (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-line. The system further includes a rebuild unit controlled by the processor unit and operatively coupled to the journal structure to obtain therefrom the journaled information and to repair the affected data sections of the failed disk storage device accordingly"): 
determining active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and and therefore are part of a "same bucket"); 
searching the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that determines which data sections of the disk drive have changed while the disk drive is off-line"); and 
rebuilding data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to Rebuild” in which the system, by using the journal information, allocates the first data block on the disk affected by the update")
wherein the active regions comprise new stripes that are capable of receiving and storing new data (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”, wherein the new “new data” is interpreted as data applied as an update to the active regions), where the new data are data that are not committed to the associated storage devices (Piszczek: Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the active sections were not applied/committed because the active sections were in a failed state when the updates were applied and the active sections can have the updates rebuilt/applied).

However, Piszczek does not appear to expressly teach:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical;

However, in the same field of endeavor, Kasper teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets, and wherein each bucket of the plurality of buckets is operable to store into a group of storage devices, and wherein no two groups, of storage devices, are identical (Kasper: Claim 18, “wherein the files stored logically in the virtual file system are divided into a plurality of groups having different access probability ranges, the plurality of groups comprising at least a first group and a second group; storing files, in a distributed manner, whose access probability lies above a predetermined threshold value in a plurality of first physical mass storage devices which are independent of one another and have read/write units independent of one another, wherein at least a subgroup of the plurality of first physical mass storage devices is assigned to each group whose access probability range lies above the predetermined threshold value, including the first group, for distributed storage of the files associated with said group; and storing files, in a combined manner, whose access probability lies below the predetermined threshold value in at least one contiguous storage region of at least one second physical mass storage device, wherein at least one physical mass storage device is assigned to each group whose access probability range lies below the predetermined threshold value, including the second group, for joint storage of the files associated with said group”; and Col. 5, lines 17-36, “I also provide a mass storage system, particularly a RAID system. The system comprises a plurality of first physical mass storage devices independent of each other and have read/write units independent of each other, at least one second physical mass storage device and at least one interface device that provide a virtual file system for at least one user of the mass storage system. The system further comprises at least one control device for selective storing of the files stored logically in the virtual file system on the first physical mass storage devices or on the at least one second physical mass storage device. The control device determines an access probability for the files stored logically in the virtual file system, to store files whose access probability lies above a first predetermined limit value distributed in a plurality of first physical mass storage devices that are independent of one another and have read/write units independent of one another, and to store files whose access probability lies below the predetermined limit value together in at least one contiguous storage of the at least one second physical mass storage device”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Kasper.  One of ordinary skill in the art would have been motivated to use the methods of Kasper because it will improve energy consumption and will combine read/write performance (Kasper: Col 4, lines 28-45).

However, the Piszczek/Kasper combination does not appear to expressly teach:
detecting power up after a non-scheduled power down;  

However, in the same field of endeavor, Duvillier teaches:
detecting power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may be quickly and easily identified, the speed at which database recovery may be achieved is significantly improved (Duvillier: Paragraph [0171]).

Regarding Claim 20, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 17 as discussed above, and the Piszczek/Kasper/Duvillier combination further teaches:
The non-transitory machine-readable storage of 17, wherein information regarding the active regions are stored in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").

Claims 2, 4-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczek in view of Kasper in view of Duvillier and further in view of U.S. Publication No. 2006/0075289 to Forrer, Jr. et al. (“Forrer”).

Regarding Claim 2, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 1 as discussed above, however the combination does not appear to teach:
The method of claim 1, comprising, after rebuilding the data, scrubbing memory to identify an abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The method of claim 1, comprising, after rebuilding the data, scrubbing memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).

Regarding Claim 4, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory comprises fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

Regarding Claim 5, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring").

Regarding Claim 6, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed).

Regarding Claim 7, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Regarding Claim 10, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 9 as discussed above, however the combination does not appear to teach:
The system of claim 9, wherein the processor is configured to, after rebuilding the data, scrub memory to identify an abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The system of claim 9, wherein the processor is configured to, after rebuilding the data, scrub memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Piszczek/Kasper/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).

Regarding Claim 12, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory comprises fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

Regarding Claim 13, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory occurs in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring").

Regarding Claim 14, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory occurs continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed).

Regarding Claim 15, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory occurs on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Claims 3, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczek, in view of Kasper, in view of Duvillier, in view of Forrer, and further in view of U.S. Publication No. 2017/0329667 to Hirano et al. (“Hirano”).

Regarding Claim 3, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, however the combination does not appear to teach:
The method of claim 2, wherein scrubbing memory comprises freeing the abnormal data block. 

However, in the same field of endeavor, Hirano teaches:
The method of claim 2, wherein scrubbing memory comprises freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which can improve the integrity of the data and improve the read and write performance. (Hirano: Paragraphs [0002] and [0107]).

Regarding Claim 11, the Piszczek/Kasper/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, however the combination does not appear to teach:
The system of claim 10, wherein scrubbing memory comprises freeing the abnormal data block. 

However, in the same field of endeavor, Hirano teaches:
The system of claim 10, wherein scrubbing memory comprises freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which can improve the integrity of the data and improve the read and write performance. (Hirano: Paragraphs [0002] and [0107]).

Regarding Claim 18, the Piszczek/Kasper/Duvillier combination teaches each of the elements of claim 17 as discussed above, however the combination does not appear to teach:
The non-transitory machine-readable storage of claim 17, comprising machine executable instructions for, after rebuilding the data, scrubbing memory to identify an abnormal data block to perform one of: fixing an error in the abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The non-transitory machine-readable storage of claim 17, comprising machine executable instructions for, after rebuilding the data, scrubbing memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages") to perform: fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine-readable storage disclosed by the Piszczek/Kasper/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).

However, the Pisczek/Kasper/Duivillier/Forrer combination does not appear to teach:
scrubbing memory to identify an abnormal data block to perform one of: freeing the abnormal data block.

However, in the same field of endeavor, Hirano teaches:
scrubbing memory to identify an abnormal data block perform one of: freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Kasper/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which can improve the integrity of the data and improve the read and write performance. (Hirano: Paragraphs [0002] and [0107]).

Regarding Claim 19, the Piszczek/Kasper/Duvillier/Forrer/Hirano combination teaches each of the elements of claim 18 as discussed above, and the Piszczek/Kasper/Duvillier/Forrer/Hirano combination further teaches:
The non-transitory machine-readable storage of claim 18, wherein scrubbing memory comprises one or more of: executing in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring"), executing continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed), and executing on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Response to Arguments
Applicant’s arguments/amendments, see pages 6-7, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art regarding newly introduced amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 10983951 B1 and US 9641615 B1).
US 10983951 B1: In at least one embodiment, space for the file system 102 may be provisioned in physical storage portions referred to as slices which are then mapped into the address space 200 of the file system 102. The file system 102 may then allocate blocks of storage for DBs, IBs, inodes, and other MD as needed. Physical storage for the file system may be provisioned in slices of storage from one or more RAID (redundant array of inexpensive disks) groups. A RAID group may be characterized as a logical storage entity defined from a group of physical storage devices, such as rotating disk drives, flash-based storage devices or other forms of non-volatile back end data storage devices. Physical devices of a RAID group are logically bound together to represent contiguous data storage space for applications. A RAID group represent a logically contiguous address space distributed across a set of physical storage devices of the group. Each physical storage device is subdivided into pieces used to spread the address space of the RAID group across the group (along with parity information if applicable to the RAID level). The physically contiguous pieces of the physical storage devices that are joined together to create the logically contiguous address space of the RAID group are called stripes. Stripes may form blocks and blocks may be allocated to create logical representations of storage space for use by applications within a data storage system. Each slice may denote an amount of storage, such as 256 MB (megabytes) although any suitable size may be used.
US 9641615 B1: Since each of the RAID groups at the split level is independent of each of the other RAID groups, the distributed network of storage elements is able to store data that is protected by multiple different types of RAID protection schemes. For example, in the illustrated example it was assumed that the data stored in split 2 and the data stored in split 3 of failed drive 2 was both protected by RAID 5 (3+1). Alternatively one of these storage volumes could have been protected by a different RAID protection scheme, e.g. RAID 5 (7+1). The RAID group selected for protection of a split within the distributed network of storage element is based on the RAID protection scheme associated with the data to be stored in the storage system. Since each of the splits is protected by a RAID group that is uniquely distributed and formed between other splits on other members of the distributed network of storage elements, it is possible to have multiple RAID types stored and allocated between the same members of the distributed network of storage elements. Likewise, any number of drives may be utilized within the distributed network of storage elements and any number of splits (greater than 1) may be used to implement the members within distributed network of storage elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                         

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114